Title: To James Madison from Peter H. Wendover, 30 January 1815
From: Wendover, Peter H.
To: Madison, James


        
          Esteemed Sir
          New York January 30th. 1815
        
        With an apology for the intrusion, permit me to solicit your favorable reception of a small Volume the contents of which I heard from the pulpit last autumn when this part of our beloved Country was menaced with danger from the Common foe, believing the work calculated to produce good at this important crisis, I have taken the liberty, through my friend the Hon William Irving to forward you a Copy. I esteem the Author one of the best friends to the rights [sic] of our Common Country, and the liberties of mankind; and by all to whom he is known, he is acknowledged to be a man of a clear mind, and great abilities, Joined with fervent piety. With my best wishes for your personal Health and public usefulness I have the honor to be with the Greatest Respect Your Huml. Servt
        
          Pr: H: Wendover
        
      